Title: To James Madison from Joseph Bloomfield, 23 February 1804 (Abstract)
From: Bloomfield, Joseph
To: Madison, James


23 February 1804, Trenton, New Jersey. “I have the honor to transmit to the office of the department of the Secretary of State, an attested copy of ‘An Act to ratify an Amendment of the Constitution of the United States,’ on the part of the State of New Jersey.”
 

   
   RC and enclosure (DNA: RG 11, U.S. Documents Having Legal Effect, Ratified Amendments). RC 1 p. For enclosure, see n. 1.



   
   The enclosure (4 pp.; docketed by Brent) is a copy of the act of the New Jersey legislature ratifying the Twelfth Amendment, certified by Governor Bloomfield.


